Title: From John Adams to James Madison, 23 March 1813
From: Adams, John
To: Madison, James



Dear Sir
Quincy March 23d 1813

I have been informed that a number of very respectable Gentlemen are desirous of having the Honourable Richard Cutts Esqr of Biddeford in this State appointed to an Office under the Government of the United States, and wish to recommend him accordingly: but are very apprehensive that your delicacy, and nice sense of honour, or regard to your reputation will be an insuperable Obstacle to their views, because Mr Cutts has the honour to be allied to you by marriage.
I hope you will excuse me, Sir, if I take the liberty to express my opinion of the justice and prudence of this principle. The hyper-superlative public virtue of General Washington introduced it: but it has done much more harm than good and in my judgement the sooner it is discountenanced  the better.
A President ought not to appoint a Man to office because he is his relation nor ought he to refuse or neglect him on that account. There would be no justice to the individual, to The President himself nor to the Nation in such a rule. A general has fought the battles of his Country shed his blood in the service, acquired glory to his name and nation. Shall he be dismissed, or not employed because he is a son or a Brother of the President? The Nation has a right to his Service, which the President has nor right for such a reason to take away. A thousand cases might be put to shew the absurdity and iniquity of such a rule. Merit, Talents, Integrity, Qualities, Qualifications have claims on the Nation, and the Nation has claims upon them, which ought not to be overruled upon any such personal considerations.
I have had the pleasure of some personal Knowledge with Mr Cutts and his connexions in this part of the union, and more by reputation, and believe him to have worth and qualifications, for any office to which his friends here will recommend him. His appointment too, would I doubt not be as much approved and as well received in New England in general as any other notwithstanding a connexion which so far from being unfortunate ought to be considered a desirable circumstance.
I hope you will pardon the Liberties I take, and believe me with great / respect your most obedient Servant

John Adams